DETAILED CORRESPONDENCE
This Office action is in response to the application filed 11/24/2020, with claims 1-4 pending and claims 5-39 canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 and 5/18/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the term “wheelsensor” appears to be a typo. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “width of a wheelsensor” and “location of the wheel-sensor” in claim 4 renders the claim indefinite because the claim construction is unclear. Is Applicant claiming the width of the sensed wheel contact or the actual location of the sensor on the wheel as the wheel passes over another sensor? Is claim 4 directed to the wheels of the moving vehicle as it makes contact with another sensor or directed to the sensor on the wheel itself? Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and on how to avoid infringement of the invention.
Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al., US 2006/0097730 hereinafter “Park”,  in view of Bertrand et al., US 2003/0163263 hereinafter “Bertrand”.

As per Claim 1: A system for measuring moving vehicle information of a moving vehicle, comprising: 
an electrical time domain reflectometry signal processing system being capable of measuring a change in an impedance of a sensor (Park: see  FIG. 1 which illustrates this element along with para. 56-58 and 86 which describe a time-frequency cross correlation function [e.g. capable of measuring a change] and the measurement of the impedance, when taken together the cited sections reads on this element), and 
also being capable of converting the change in the impedance of the sensor to a signal (Park: see at least para. 11 along with  46, 86-87 when taken together teaches a system capable of impedance measurement and capable of converting a signal which reads on this element). 
Park teaches electrical time domain reflectometry signal processing system being capable of measuring a change in an impedance of a sensor; however, Park is silent on a data-processing system being capable of extracting the moving vehicle information from the signal. Yet, Bertrand teaches a data-processing system being capable of extracting the moving vehicle information from the signal (Bertrand: see at least para. 45 and 79 along with 8, 88-95, 103-104 and 108-109when take together teaches an extracting device capable of processing an signal of a vehicle passing over the sensor loop. Furthermore, in para. 216 along with 224-225 teaches that the vehicles can be classified based on the extraction of the variable for each signature [e.g. moving vehicle information]. Also, related are figure 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Bertrand because such combination will provide a signal/data processing device to capture the signature data of the vehicle (see para. 23, Bertrand). 

As per Claim 2: Park in view of Bertrand discloses the system of claim 1, and Bertrand further teaches wherein: the sensor is configured to respond to at least one wheel of the moving vehicle, where said at least one wheel causes the change in the impedance of the sensor (Bertrand: see at least para. 88-98 and 108-109, here a signal/data processing machine is configured to respond to the “wheels” of the vehicle passing the coil/sensor. Here the signature of the vehicle’s wheels can obtain impedance variations see at least para. 103-104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Bertrand because such combination will provide a signal/data processing device to capture the signature data of the vehicle (see para. 23, Bertrand). 

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Bertrand in further view of Kamamann et al., US 2014/0008132 hereinafter “Kamamann”.

As per Claim 3: Park in view of Bertrand teaches the system of claim 2; however, both Park and Bertrand are silent on teaching wheel pressure. Yet, Kamamann teaches wherein: the moving vehicle information comprises any one of a wheel pressure and a wheel-sensor contact dimension (Kamamann: see at least para. 19 along 22, 33, 36-45, 56-57 and FIG. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamamann with Park in view of Bertrand because such combination will provide a system for detecting the load a vehicle (see para. 210, Kamamann).

As per Claim 4: Park in view of Bertrand in further view of Kamamann discloses the system of claim 3 however, both Park and Bertrand are silent on teaching contract dimension . Yet, Kamamann teaches wherein: the wheel-sensor contact dimension comprises at least one of a width of a wheelsensor contact, a location of the wheel-sensor contact along the sensor, and a wheelsensor contact duration (Kamamann: see at least para. 56-57, 67 and 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamamann with Park in view of Bertrand because such combination will provide a system for detecting the load a vehicle (see para. 210, Kamamann).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merzbacher et al., “Fiber optic sensors in concrete structures: a review”—This reference is about the use Fiber optic sensors (FOSs) for monitoring strain in concrete structures due to traffic load. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661